Citation Nr: 9903891	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

The veteran was granted entitlement to non-service-connected 
disability pension benefits in 1995 due to a cervical spine 
injury which occurred in April 1992.

The veteran filed a claim for post-traumatic stress disorder 
in July 1996.   The veteran submitted a written request to 
withdraw that claim in October 1996.

This action is before the Board of Veterans' Appeals (Board) 
as a result of a November 1996 rating decision denying 
service connection for a left hand disability, and a December 
1997 rating decision denying service connection for a right 
hand disability.   A statement of the case as to the left 
hand was issued in December 1997, and a statement of the case 
as to the right hand was issued in February 1998.  A timely 
notice of disagreement as to the left hand decision was filed 
in October 1997.  A timely notice of disagreement as to the 
right hand decision was filed in January 1998.   A 
supplemental statement of the case was issued in March 1998.   
The veteran perfected his appeal by filing a timely 
Department of Veterans Affairs (VA) Form 9 substantive appeal 
in February 1998.


FINDING OF FACT

Competent medical evidence of a nexus between an incident of 
service and a bilateral hand disorder has not been presented.


CONCLUSION OF LAW

The claim for service connection for a bilateral hand 
disorder is not well-grounded.   38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Upon enlistment examination in April 1969, service medical 
records reflect the upper extremities were clinically 
evaluated as normal.  

Service medical records dated in May 1970 reflect a contusion 
injury to the left hand which occurred when the veteran 
caught his hand in a rolling machine at the post bakery.  The 
injury was noted as "quite painful."   One report reflects 
a notation of no fracture.  The records further reflect the 
veteran was released to his quarters for 72 hours.   The x-
ray report reflects a notation that the x-ray examiner was 
not certain which part was examined because the requisition 
and envelope read left hand and the x-rays read right hand.  
The x-ray report further reflects no abnormalities were 
identified. 

An undated separation examination reflects all systems were 
clinically evaluated as normal.

A Social Security Administration decision dated in August 
1994 reflects findings of cervical disc disease as well as 
continued severe neck, upper back, and upper extremity pain 
with tingling and weakness despite corrective surgery.  The 
decision found the veteran disabled as of April 1992.   The 
decision further found the veteran unable to perform gross 
and fine manipulations with both hands.

VA outpatient treatment records dated from May 1995 to June 
1995 reflect complaints of neck, back, and shoulder pain, a 
notation of an on-the-job injury in 1992, and a notation of 
several previous neck surgeries.

VA outpatient treatment records dated from June 1995 to 
January 1996 reflect complaints of pain in the neck, back, 
and right arm.


A general VA medical examination conducted in August 1995 
reflects relevant impressions of marked weakness of the right 
hand and grip with paresthesia of the right hand and 
hyperesthesia of the right arm; probable nerve entrapment and 
compression to the right shoulder and arms, secondary to neck 
injuries and surgery; cervical degeneration with arthritic 
changes; and probable disc space narrowing of C4-C5, C5-C6 
with discectomy at the C6 and 7 and disc space narrowing 
throughout especially on the right side with nerve 
"compromission."  The examiner noted a prior work-related 
injury resulting in a ruptured disc at C6-C7 and with injury 
to disc at C4-C5 and C5-C6, with two subsequent surgeries.   
The veteran complained of constant pain which radiated down 
his back and right arm, a weak right arm, and a numb hand.  
The veteran stated he was unable to hold a screwdriver or 
work with it in his right hand.

Private medical records of electrodiagnostic studies dated in 
September 1995 reflect indications of right arm pain/numbness 
with intermittent numbness and pain of both hands.  The 
records reflect no suggestions of carpal tunnel syndrome or 
other entrapment neuropathy.  Motor and sensory nerve 
conduction studies of the right upper extremity were normal, 
and median motor and sensory studies on the left were also 
normal.  Electromyography of the right upper extremity 
muscles revealed evidence of chronic 
denervation/reinnervation.  It was noted that those 
abnormalities were most consistent with a chronic multiple 
level radiculopathy.  The physician noted electromyographic 
evidence of ongoing or active denervation was not found.  

A November 1995 VA general examination for evaluation of the 
cervical, thoracic, and lumbar spine reflects the veteran 
complained of a weak grip with his right hand and pain 
shooting from his neck out toward his shoulder when 
attempting to grip anything.  The examiner noted marked 
weakness of the right hand and grip when the veteran tried to 
grip fingers with immediate pain in his neck.  The report 
reflects a relevant impression of probable nerve entrapment 
of the nerves supplying the right arm, hand, and shoulder. 

The veteran's claim for service connection for a bilateral 
hand disorder was filed in February 1996.

A private medical record dated in February 1996 reflects an 
impression of right hand grip strength weakness of 
undetermined etiology.  The private physician noted the 
veteran's history was not strongly suggestive of a C8 or T1 
radiculitis, nor was it particularly suggestive of an ulnar 
neuropathy.  

A VA radiology report of both hands dated in July 1996 
reflects normal hands except for a metallic foreign body in 
the soft tissue of the left thumb adjacent to the distal 
phalanx and a second small foreign body in the dorsum of the 
hand in the soft tissues.   An impression of several metallic 
foreign bodies in the left hand, otherwise unremarkable 
hands, was noted.

A May 1996 private medical record reflects complaints of pain 
in the right hand and wrist aggravated by use of the right 
hand, as well as weakness in grip strength on the right side.   
The physician noted diminished sensation to pinprick over the 
entire right hand from the wrist crease distally, most 
pronounced over the palmar and dorsal aspect of the fourth 
and fifth digits.   Deficits in grip strength and finger 
spreading to 60-80 percent of normal on the right side were 
also noted.   A relevant impression of right hand grip 
strength weakness of uncertain etiology of somewhat variable 
degree was noted.   The physician further noted the veteran's 
history was not strongly suggestive of a ulnar neuropathy or 
cervical radiculopathy.

VA outpatient treatment records dated in July 1996 reflect a 
complaint of problems with his hands.  The veteran stated his 
hands ached all the time and he felt his hand pain was 
independent of his neck pain.   A x-ray of the hands to rule 
out arthritis was noted as planned.

Private medical records dated in August 1996 reflect 
complaints of pain in the right hand and wrist which was 
aggravated by use of the right hand, as well as weakness in 
grip strength.  The physician noted diminished sensation to 
pinprick over the entire right hand from the wrist to crease 
distally which was more pronounced over the palmar and dorsal 
aspect of the fourth and fifth digits.  Deficits in grip 
strength and finger spreading which were 60 percent of normal 
on the right side were also noted.  A relevant impression of 
right hand grip strength weakness of uncertain etiology was 
noted.  The physician further noted the veteran's history was 
not strongly suggestive of an ulnar neuropathy or cervical 
radiculopathy.

A December 1996 private physician record reflects continued 
episodic pain in the right hand and wrist aggravated by use 
of the right hand with weakness of grip strength in the right 
upper extremity and shoulder girdle.  A relevant impression 
of right hand grip strength weakness of uncertain etiology 
was noted.  The physician further noted the veteran's history 
was not strongly suggestive of a ulnar neuropathy or cervical 
radiculopathy.  

A private physician record dated in March 1997 reflects 
continued episodic pain in the right hand and wrist 
aggravated by use of the right hand with great weakness of 
grip strength in the right upper extremity and shoulder 
girdle.  It was noted the veteran denied typical cervical 
radicular symptoms.  A relevant impression of right hand grip 
strength weakness of uncertain etiology was noted.  The 
physician further noted the veteran's history was not 
strongly suggestive of a ulnar neuropathy or a cervical 
radiculopathy.

A May 1997 VA neurology consultation report reflects the 
veteran reported his hands were crushed in service and 
complained of constant, tingling, and dull pain in the hands 
that was aggravated by doing anything.  The veteran stated 
that as a consequence of those symptoms, he dropped things.  
The veteran specifically denied the pain was burning, 
electrical, or clearly neuropathic.  The veteran further 
stated his hands swelled and turned purple at times, on the 
left more than the right.  The veteran reported the pain 
involved all fingers and palms bilaterally, pretty much 
stopping at the wrist.  The examiner noted the pain was thus 
not in a distribution of a peripheral nerve or a cervical 
route.  It was noted the veteran did not describe extreme 
sensitivity to touch.  The veteran stated, "I rub my hands 
all the time."  The veteran reported wrapping his hands in 
ace bandages and soaking them in cold water to relieve the 
pain.   The examiner noted "some __ weakness diffusely in 
the hands," but an inability to locate a focal weakness.  An 
impression of bilateral hand pain of undetermined etiology 
was noted.   The examiner further noted the veteran did not 
describe, behave, or report the symptoms of an unequivocal 
reflex empathetic dystrophy, nor did the veteran give a good 
history for neuropathic pain.  

A local hearing transcript dated February 1998 reflects the 
veteran testified to catching both hands in a roller at the 
post bakery in May 1970.  The veteran stated he was able to 
get the right hand out but it took several hours to free the 
left hand.  The veteran reported his hands were swollen and 
he had no flexibility in the right wrist after the incident.  
The veteran stated he suffered nerve and tissue damage and 
was off duty for six weeks.   The veteran reported in-service 
treatment of wrapping the hands with ace bandages and 
painkillers.   (Transcript, pages 2-4).   The veteran further 
reported scars on the knuckles of his right hand as a result 
of the incident.  (Transcript, page 5).   The veteran 
reported continued pain in his hands since the incident, no 
flexibility in the right wrist, continued swelling and 
inability to sleep at night, as well as problems maneuvering 
or manipulating his fingers when he was discharged from the 
service.  The veteran reported receiving treatment in July 
1971, but that the private physician was unable to locate any 
records.  The veteran also reported receiving treatment from 
a second private physician, but he was unable to obtain any 
records because the physician was now deceased.   
(Transcript, pages 7-9).  The veteran complained of constant 
pain and an inability to write or grip objects.  The veteran 
stated he had no identifiable arthritis.  (Transcript, page 
10).  The veteran stated he broke his neck in 1992, but the 
pain and symptoms in his hands were about the same as prior 
to the accident.  (Transcript, page 11).  The veteran stated 
he did not report any hand problems at employment physicals 
because he would not have gotten the job and he had a family 
to support.  (Transcript, page 9).   The veteran stated his 
current diagnosis was chronic pain, tissue damage, and nerve 
damage.  (Transcript, page 10).


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).   Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause. 38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). The regulation requires continuity of 
symptomatology, not continuity of treatment. Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Veterans Appeals (Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993). In that regard, the Board further notes that 
the Court has recently held that a claim based on chronicity 
may be well-grounded if 1) the chronic condition is observed 
during service, 2) continuity of symptomatology is 
demonstrated thereafter and 3) competent evidence relates the 
present condition to that symptomatology.   See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Although a layperson is 
competent to testify as to observable symptoms, a layperson 
is not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.   See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Analysis

The veteran contends he suffered injuries to both hands 
during service resulting in continued and constant pain for 
which service connection is warranted. 

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A.§  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).   In light of the veteran's testimony that one 
previous physician is now deceased and those records as well 
as the records from one other private physician are 
unavailable, the facts and circumstances of this case are 
such that no further action is warranted.

The medical evidence of record reflects a current diagnosis 
of bilateral hand pain of undetermined etiology.   The 
veteran's service medical records reflect a contusion to the 
left hand, although the veteran contends both hands were 
injured during service.    Following the in-service injury, 
the veteran's service medical records as well as VA and 
private medical records are silent for complaints of hand 
pain until August 1995, when the veteran complained of right 
hand weakness.   The medical records are silent for 
complaints of left hand pain until September 1995.  The 
medical evidence further shows the veteran suffered a spinal 
injury in 1992.  Competent medical evidence suggests a 
possible relationship between the veteran's bilateral hand 
disorder and his cervical spine injury.    However, the 
medical evidence does not establish that the current 
bilateral hand pain is etiologically related to the veteran's 
in-service hand injury.   Additionally, the medical evidence 
does not suggests that the metallic fragments found in the 
veteran's left hand are related to the in-service injury.  
The medical evidence of record specifically states the 
veteran's current bilateral hand condition is of undetermined 
etiology.  

Furthermore, in light of the lack of evidence demonstrating 
continuity of symptomatology, there is no reasonable basis 
upon which to associate the impressions of bilateral hand 
pain, etiology undetermined, with the veteran's in-service 
hand injury.  The Board is aware that continuity of 
symptomatology under 38 C.F.R. § 3.303(b) need not be 
established by medical evidence.  However, the Board finds 
that the veteran's contentions of continued symptomatology 
are not supported by medical documentation of a hand disorder 
until 1995.   Thus, because evidence of an etiologic link 
between the veteran's bilateral hand condition and service 
has not been demonstrated, a grant of service connection for 
a bilateral hand disorder is not warranted.  

Unfortunately, the claim for service connection for a 
bilateral hand disorder is supported solely by the 
contentions of the veteran.  The assertions involve questions 
of medical causation or diagnosis, and thus cannot constitute 
evidence to render the claim well grounded, because lay 
witnesses are not competent to offer such medical opinions.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
competent evidence of a relationship or nexus between the 
bilateral hand disorder and the veteran's in-service injury.   
See Caluza v. Brown, 7 Vet. App. 498 (1995).   The veteran's 
recollections are relevant with regard to continuity of 
symptomatology, but are not supported by medical evidence of 
a nexus between an incident of service and a post-service 
bilateral hand disorder.  38 C.F.R. § 3.303(b).   Therefore 
the claim is not well grounded and must be denied.

 

ORDER

Service connection for a bilateral hand disorder is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

